Citation Nr: 1040157	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  00-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 4, 1992 
for the grant of special monthly compensation (SMC) for loss of 
use of a creative organ.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran had active service from February 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

In a July 2007 decision, the Board adjudicated the issue of an 
entitlement to an effective date earlier than February 4, 1992 
for the grant of SMC for loss of use of a creative organ.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In a November 2009 decision, the Veterans 
Court vacated the July 2007 decision as to that issue and 
remanded the matter to the Board for further proceedings 
consistent with the Veterans Court's decision.  


FINDINGS OF FACT

1.  In September 1985, the Board denied the Veteran's appeal with 
regard to an RO denial of entitlement to SMC for loss of use of a 
creative organ.  

2.  In December 1986, the RO determined that new and material 
evidence had not been submitted to reopen a claim of entitlement 
to SMC for loss of use of a creative organ; the Veteran did not 
appeal that decision.  

3.  A writing received by VA on February 4, 1992 was the first 
writing received after December 1986 that expressed a request for 
a determination of entitlement to SMC for loss of use of a 
creative organ, evidenced a belief in entitlement to SMC for loss 
of use of a creative organ, or indicated an intent to apply for 
SMC for loss of use of a creative organ under the laws 
administered by VA.

4.  It is not factually ascertainable that the Veteran's erectile 
dysfunction disability increased in severity in the year prior to 
February 4, 1992.  

CONCLUSION OF LAW

The criteria for an effective date earlier than February 4, 1992, 
for the grant of SMC for loss of use of a creative organ have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the June 2008 Appellant's Brief to the Veterans Court, the 
Veteran, through counsel, pointed to a statement received by VA 
from the Veteran in May 1987 and a February 10, 1988 letter, 
arguing that these writings constituted informal claims for SMC 
based on loss of use of a creative organ because the statements 
were in writing, evidenced a belief to a benefit and could be 
construed as a request for that benefit.  In the November 2009 
decision, the Veterans Court pointed out that the Board, in its 
now vacated July 2007 decision, failed to discuss the May 1987 
and February 1988 letters and, therefore, provided an inadequate 
statement of the reasons or bases for its decision.  

The Board now turns to addressing the issue on appeal and, in 
doing so, endeavors to provide a comprehensive statement of 
reasons and bases for its decision, unfortunately needing to 
address highly delicate issues regarding the Veteran medical 
condition.  The Board believes it must undertake this action in 
order to fully address the concerns of the Court.  The letters at 
issue must be fully considered. 

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless 
specifically provided otherwise, the effective date of an award 
based on a claim for an increased rating "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an increased rating claim "will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. §§ 3.400; 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase."  The effective date of an award of 
increased compensation shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, otherwise 
the effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); 
see Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); (explaining 
that § 3.400(o)(2) applies to claim where increase in disability 
precedes the claim so long as that claim is received within one 
year after the increase, otherwise the general rule in § 
3.400(o)(1) applies); see also Quarles v. Derwinski, 3 Vet. App. 
129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 
(1998).

A claim, or application, is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  As to informal claims, any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress or some 
person acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  38 C.F.R. § 3.155 (2010).  
Such informal claim must identify the benefit sought.  Id.  Upon 
receipt of an informal claim if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  Id.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of the receipt of the informal claim.  Id.

In a September 1978 decision, an RO granted service connection 
for impotence due to corrective surgery for priapism.  The 
Veteran filed a claim for SMC for loss of use of a creative organ 
in 1980, basing his claim on loss of use of his penis.  The RO 
denied his claim and the Board denied his appeal in a September 
1985 decision.  The Board's decision was final on the date it was 
issued.  38 C.F.R. § 20.1100.  

Once a Board decision is issued the claim cannot be reopened and 
allowed on the same factual basis.  38 U.S.C.A. § 5108.  A Board 
decision can be collaterally attacked on the basis that the 
decision contained clear and unmistakable error.  38 U.S.C.A. 
§ 7111.  The Veteran has not alleged CUE in the 1985 Board 
decision.  This case therefore turns on whether there was an 
unadjudicated claim for SMC for loss of use of a creative organ 
received between the issuance of the Board decision in 1985 and 
February 1992 or if it was factually ascertainable that the 
increase in disability had occurred within the year prior to 
receipt of the February 4, 1992 claim.  

It will aid in understanding the letters from 1987 and 1988 to 
outline the Board's 1985 decision.  In that decision the Board 
acknowledged that the Veteran sought SMC for loss of use of a 
creative organ based on his inability to maintain an erection.  
The Board summarized the evidence and explained the statutory and 
regulatory provisions governing entitlement to the benefit 
sought.   Findings of fact were that absence of one or both 
testicles was not shown, atrophy of a testicle was not shown, 
there was no clinical documentation of absence of spermatozoa, 
and complete loss of erectile and ejaculative power had not been 
demonstrated.  The Board concluded as a matter of law that the 
criteria for the benefit sought had not been met and denied the 
appeal.  

The next communication regarding this matter was received in 
February 1986 from the resident commissioner of Puerto Rico and 
referred to a letter sent to the commissioner from the Veteran.  
In that letter the Veteran acknowledged that the Board had denied 
his appeal.  He expressed disagreement with the law governing the 
payment of SMC and his opinion that the law should be amended.  
The letter contains no assertions that were not already before 
the Board when it issued the 1985 decision.  

The Board makes the following factual determination based on a 
review of this letter:  This is not a claim for SMC.  Rather it 
is a disagreement with the law governing SMC.  In a March 1986 
letter, the RO informed the commissioner that the Veteran could 
reopen his claim upon submission of new and material evidence. 

In September 1986, the RO received a writing from the Veteran in 
which he stated "This is in connection with my claim SMC for 
loss of use of a creative organ.  Loss of Penile function."  
Included with that statement were VA treatment notes dated in 
1986.  The RO interpreted the letter and the VA treatment records 
as a claim to reopen the previously denied claim for entitlement 
to SMC for loss of use of a creative organ and determined that 
the evidence was not new and material and the claim could not be 
reopened.  In December 1986, the RO sent a letter to the Veteran 
and his representative notifying him of that decision and, via an 
enclosure, his appellate rights.  

In order to appeal that decision, VA would have had to have 
received a notice of disagreement with that determination within 
one year of the determination; otherwise the decision became 
final.  38 U.S.C.A. § 7105(c).  

Next, the RO received an inquiry from a member of Congress, which 
essentially forwarded a letter to VA which had a date stamp of 
April 1987.  This letter reiterated the Veteran's contentions and 
disagreement with the law but did not express disagreement with 
the RO's 1986 decision letter or an intent to appeal that 
decision to the Board.  The Board finds that a disagreement with 
the law is not a notice of disagreement with a VA decision.  This 
also appears clear due to the fact that the Veteran sent this 
letter to his Congressman, clearly a person in a position to 
change the law that the Veteran disagreed with.  Importantly, the 
Board finds that the Veteran was not asking help with a VA claim 
with the VA, but essentially asking the Congressman to change the 
law, so his claim could be granted by the VA.  Simply stated, it 
appears that the Veteran understood the reason the claim had been 
denied and was asking the Congressman to change the law so that 
his claim may be granted. 

The RO responded to the congressman's inquiry on May 1, 1987, 
informing him that the Veteran had not submitted new and material 
evidence and that he had no pending claim before VA at the time.  

In a letter received in May 28, 1987, the Veteran provided his 
history of his erectile dysfunction.  There is a translation from 
into English of the letter in the claims file and the Board will 
highlight the relevant portions of the letter as follows:  

Through lack of information I have not 
received my pay of 100% "Other" statutory 
award Special Monthly Compensation Benefit 
Pay. . . . I have my penis, but latter does 
not function except to urinate.  About 
this, I tell you [VA employee's name] that 
there is not much information on the 
function and the NON-function of the penis 
and the law speaks of loss of use and 
function of any part of the human body.  
Where a great deal of information does not 
appear is in the area of the penis. . . . 
Do you know how much time it takes for me 
to have an ejaculation of semen?  I want to 
be evaluated in a hospital in the United 
States [the Veteran then refers to 
procedures and prosthetics that he has 
heard about] and I want an evaluation and 
an operation . . . so as to have a strong 
and powerful erection.

The Veteran explained that he was service connected for 
"[d]eformity, loss of erectile power" and stated "[t] hey 
don't pay me a special monthly Benefit Pay plus there is the 
problem that the penis is complete, what is lacking about the 
penis is the power of erection."  He then provided his 
understanding of the physiological reason for his erectile 
dysfunction and concluded his letter as follows:  

From June 8, 1970 to 1978 compiling 
evidence I obtained that the Veterans 
Administration will consider me a 20 % 
Service-connected:  Deformity, loss of 
erectile power.  They don't pay me a 
special monthly Benefit Pay plus there is 
the problem that the penis is complete, 
what is lacking about the penis is the 
power of erection, what is missing is the 
entry of sufficient blood so that the penis 
may have erection.  Scars/fibrosis block 
the veins that transport blood inside of 
the penis, if they will consider that the 
function of the penis is not from the 
factors revealed in this great amount of 
information as I have the right of all the 
months to have a statutory award plus 
special monthly pay, my friend [VA 
employee's name], my two testicles were not 
functioning from March 10, 1969 until 1978, 
why should consider the penis and testicles 
separately but together and not 
independently and together for the veins.  
On July 12, 1978, my wife gave birth to a 
little girl, on June 17, 1980 a boy, at the 
end of 1980 almost losing her life because 
of a heavy baby boy rowing in a fallopian 
tube.

The Veteran then described the sexual act during which he 
impregnated his wife as follows:

As we succeeded with two children and one 
lost, the rubbing of the penis and the 
vagina, she was in her time of fecundity 
and the rubbing of the vagina and penis 
brought a spilling of semen and the semen 
had to enter into the vagina to meet with 
the ovum and fertile.  There was NO 
introduction of the penis and vagina and if 
a baby girl, there was loss of the function 
of the erection of the penis:  YES:  A 
Statutory Awards Special Monthly 
Compensation Benefits Pay.  [VA employee's 
name], I expect a prompt answer for my 
going to the U.S. to an evaluation and if 
they guarantee me a successful operation, I 
will do it or if the injections are 
effective for me I will put them into 
myself or if the medical science in the 
Camp of Urology in the microsurgery is 
effective and they can tout out the scars 
and the fibrosis I will permit this type of 
operation, if there is another effective 
means and without secondary damages I will 
do it. 

After describing procedures he believed to be available in Puerto 
Rico for the treatment of erectile dysfunction, the Veteran 
stated:  "This [illegible] went twice to the medical [illegible] 
of the Veterans Administration Washington, D.C. and for not 
having much information on the law of Pay Statutory Awards and 
Special Monthly Compensation.  It does NOT permit this Monthly 
Benefit this Right.  "

He referred to his service connected disabilities and his service 
experiences, analogized his erectile dysfunction to someone with 
a leg disability who wears a brace, and then stated the 
following:  "He is paid a Statutory Awards and Special Monthly 
Compensation Benefits Pay.  I believe that each part of the body 
that does not have its natural function should be paid a 
Statutory Awards Special Monthly Compensation Benefits Pay."

Reading this letter as a whole, the Board finds that this is not 
a claim for SMC for loss of use of a creative organ.  Rather, it 
is a disagreement with the law as explained by the Board in that 
decision.  The Veteran urges that VA simply does not have enough 
information about penile function and then seeks to provide that 
information.  He asserts the same facts that the Board considered 
in its 1985 decision.  

It is important for the Court and/or Veteran to understand the 
Board's finding in this case, understanding the Board has applied 
a liberal review of the statements at issues.  Nothwithstaing, it 
is the factual finding of the Board that this letter is not an 
expression of an intent to apply for one or more benefits under 
the laws administered by VA because the Veteran acknowledged that 
he is not entitled to SMC under the laws administered by VA.  He 
does not request a determination of entitlement, or evidence a 
belief in entitlement, to a benefit administered under the laws 
by VA.  He indicates that he knows that he is not entitled to a 
benefit administered under the laws administered by VA.  He did 
this when he stated, in referring to VA and the law regarding 
SMC:

       "It does NOT permit this Monthly Benefit this right."  

Clearly, the Veteran knew that he was not entitled to SMC under 
the laws administered by VA.  It cannot be said that he was 
applying for benefits under the laws administered by VA when, in 
the letter, he indicates his understanding that the law does not 
allow for the benefit sought under the facts of his case.  

The letter expresses an intent to obtain medical treatment in the 
United States for his erectile dysfunction and to revise the law 
regarding entitlement to SMC (which appears why he sent a letter 
to his Congressman).  The first intent is evidenced by his 
assertions that he will submit to operations and/or injections.  
The second intent is evidenced by his stated belief "that each 
part of the body that does not have its natural function should 
be paid" SMC.  

Of record is a letter received by VA on December 21, 1987, 
addressed to the President of the United States, and dated 
October 22, 1987.  In that letter the Veteran explained his 
understanding of the law regarding compensation for penis 
deformity and impotence and SMC for loss of use of a creative 
organ and suggested a revision to the law both as to the criteria 
for establishing entitlement and the monetary amount of the 
benefits.  

Again, not every letter that a Veteran sends to the government is 
a claim.  The Board against finds that this letter is not a claim 
for SMC but a suggestion to revise the law.  Although the 
December 1987 letter is not essential to the determination that 
the letter received in May 1987 was not a claim, the December 
1987 letter does lend support to the Board's finding.  He clearly 
knew that VA had determined that he was not entitled to SMC under 
the law and does not dispute that finding, rather he seeks to 
change the law.  A request to change the law is not a claim under 
the laws administered by VA or a claim of entitlement to a 
benefit in any realistic meaning of the word "entitlement."  A 
finding that these letters are either new claims or notices of 
disagreement with old claims ignores the clear intent of these 
communications: to change the law.  Any other interpretation of 
these communications as a new claim is an enormous flight of 
imagination, even when the Board applies the most liberal review 
possible in the Veteran's favor.   

None of the letters received in the year after the RO informed 
him that his claim was not reopened constitute a notice of 
disagreement with that determination.  The letters are requests 
to change the law and for different medical treatment.  The 
December 1986 determination is therefore final.  

In a letter received by VA March 3, 1988, addressed to the 
"Administrator of Veterans Affairs" and dated February 10, 
1988, the Veteran again explained his erectile dysfunction, asked 
for information about possible treatment options, and stated as 
follows:  

I am sure that you are able to have the 
authority to go to the Congress, and to 
present a law project in the benefit of the 
veterans.  The law of "loss of use" (Law K 
of Statutory Awards - Penis deformity with 
loss of erectile power and malfunction of 
the penis causes by malfunction of the two 
prosthesis warrantd 38 U.S.C. d 314 (k) 
C.F.R. 3-350 (1)(1)), can be improved with 
a note that include all veterans that are 
suffering the problems of impotency, and 
the problem of malfunctioning of the 
prosthesis.  

I would also need information related to 
Law 38 U.S.C. 314 (k) C.F.R. 3.305 (a) (1) 
as to what is the Special Monthly 
Compensation Benefit Pay, if this is for us 
that suffer malfunction of the penis and 
malfunction of the penis prosthesis.  I 
believe that for those that suffer loss of 
function a consideration should be granted 
for a special payment.  I would like to 
know if there is any amendment or new law 
for the Loss of function of any part of the 
human body.  

After describing his disability, the Veteran stated: " I did not 
ask to be sent to conflict.  I went, I served, I was hurt, and 
now I need help.  I just want to be a normal man,  I am looking 
for a  benefit that will give me the opportunity of enjoying 
matrimonial sex."  

The Veteran did not request a determination of entitlement or 
evidence a belief in entitlement to a benefit administered under 
the laws by VA or indicate and intent to apply for SMC under the 
laws administered by VA.  He indicated that he knows that he is 
not entitled to a benefit administered under the laws 
administered by VA.  He seeks to change those laws.  His 
statement "I am looking for a benefit that will give me the 
opportunity of enjoying matrimonial sex" on its face is not a 
request for SMC, which is a monetary benefit.  Nor can it be 
construed as a claim for SMC because the avenue the Veteran is 
going down is that of a change in the law.  

Following that letter there are numerous communications from the 
Veteran to VA and to members of Congress.  He seeks benefits for 
a large number of disabilities and conditions, at one point 
asserting that he should be compensated for his spouse's 
miscarriage and numerous disabilities on the basis of exposure to 
Agent Orange.  None of these communications can be considered a 
claim for SMC for loss of use of a creative organ.  In this 
regard, it is important to note that this is a twelve-volume, two 
box case, with a Veteran who clearly writes a great deal of 
letters.  Notwithstanding, the Board has undertaken a great deal 
of review of the Veteran's many statements in order to obtain 
some form of juridical finality regarding the Veteran's many 
claims.   

The next document that expresses an intent for a determination of 
entitlement to SMC for loss of use of a creative organ is a 
writing dated February 4, 1992 and date stamped as received by VA 
that same date.  Here the Veteran stated as follows:  

"Please accept this as a formal claim to establish SMC on 
account of my S/C impotence sec. to corrective surgery for 
priapism."  

This the Board finds to be the first claim received by VA for SMC 
due to loss of a creative organ since the Board denied his appeal 
in 1985 and the RO determined in December 1986 that his claim 
could not be reopened.  

A review of the record does not reveal any evidence from which it 
is factually ascertainable that the Veteran's disability had 
increased in severity in the one year prior to February 4, 1992.  
The RO granted SMC in a November 1999 decision after the veteran 
underwent a VA genitourinary examination that same month.  The 
Veteran had a history of several penile surgeries and implants 
following an operation in 1970 to correct priapism.  The most 
recent surgeries were in 1996 (placement of an inflatable 
prosthesis) and February 1999 (glans penis fixation and right 
corporoplasty).  The examiner concluded that the Veteran could 
not ejaculate and that sexual intercourse was "difficult".  

Prior to the November 1999 VA genitourinary evaluation, it was 
not factually ascertainable that the veteran had lost use of a 
creative organ.  There is no evidence to show that the veteran 
lost use of a creative organ in the year prior to the date he 
reopened his claim.  In fact, even at the time the claim is 
granted, it is very unclear if the Veteran actually had "loss of 
use".  

Hence, the earliest possible effective date for the grant of SMC 
for loss of use of a creative organ is the date already assigned 
by the RO in the 1999 decision - February 4, 1992.  

At this point, the Board notes that the Veteran's description of 
his disability of loss of use of a creative organ is contradicted 
in his 1987 letter.  He asserts that he impregnated his wife in 
that letter and explains the process in a manner that indicates 
that no artificial insemination took place.   

Regardless of how he performed the act, by definition, the Board 
finds that his siring of a child is strong evidence that he did 
have use of a creative organ.  

Moreover, he states in the letter received in May 1987:

 "do you know how much time it takes for me to have an 
ejaculation of semen?"  

Clearly, the Veteran equates loss of use of a creative organ with 
difficulty ejaculating, not an inability to ejaculate or to 
engage in a successful act of creation.  Thus, the very document 
that the Veteran's counsel has argued is a claim, is a document 
that, by the Veteran's own account, tends to show that he did not 
have the loss of use of a creative organ for which he now seeks 
an earlier effective date for benefits, which the Board finds 
provides factual evidence against his own claim.   

The preponderance of evidence is against a finding that an 
unadjudicated claim or a nonfinal claim had been received by VA 
for SMC for loss of a creative organ prior to February 4, 1992.  
The preponderance of evidence is against a finding that it was 
factually ascertainable within one year prior to February 4, 1992 
that the Veteran had undergone an increase in disability of his 
service connected erectile dysfunction; i.e., had loss of use of 
a creative organ.  Hence, the appeal must be denied.  The 
evidence in this case is not evenly balanced and therefore the 
benefit-of-the-doubt rule is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

In November 2000, Congress enacted the Veterans Claims Assistance 
Act (VCAA), under which VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran's claim for SMC was 
substantiated in 1999, prior to enactment of the VCAA.  Indeed, 
the claim was more than substantiated, it was proven.  The only 
issue contested is the effective date of the award.  VA has 
informed the Veteran of how VA assigns effective dates numerous 
times since that 1999 decision.  For example, in the June 2006 
supplemental statement of the case, the agency of original 
jurisdiction provided the Veteran not only with an explanation of 
how VA assigns effective dates but provided him with the 
regulation detailing how effective dates are assigned.  That 
letter also included the full text of the regulation implementing 
VA's duties to notify and assist.  Although this is not a 
separate VCAA notice letter, a person reading this document would 
have more detailed notice than what a notice letter sent in 
response to a claim for SMC.  

Perhaps more importantly, the Veteran has litigated this issue 
before VA and before the Veterans Court.  He is represented by an 
attorney and his brief to the Veterans Court included detailed 
argument regarding how effective dates are assigned.  

Based on these facts, the Board finds that the Veteran has not 
been prejudiced by any defects in VA's duties to notify in this 
case.  See generally, Shinkseki v. Sanders, 129 S.Ct. 1696 (2009) 
(explaining the rule of prejudicial error in the context of 
claims for VA benefits).  Any defect in notice therefore is not a 
basis for delaying adjudication of this appeal.  

VA has a duty to assist the Veteran in the development of the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
secured the Veteran's service medical records, VA medical 
records, private medical records, and VA examinations.  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist has 
been met.  




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


